PER CURIAM.
On this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for James William Bostwick, the appellant, suggests possible error with respect to sentences in trial court case numbers 87-8294 and 88-15949. Those sentences were imposed upon the revocation of Bostwick’s probation in each case.
The record shows the trial court was without jurisdiction to revoke Bostwiek’s probation in case number 88-15949, because the *1161affidavit of violation was filed after the expiration of the probationary term in that ease. See Delaughter v. State, 664 So.2d 1156 (Fla. 2d DCA 1995). The State concedes error. We therefore vacate the revocation order and sentence in trial court case number 88-15949.
The record reveals no error with respect to trial court ease number 87-8294. We therefore affirm the revocation order and sentence imposed in that case.
Accordingly, this cause is vacated in part and affirmed in part.
FRANK, A.C.J., and THREADGILL and FULMER, JJ., concur.